      Case 2:17-cr-00200-NJB-DMD Document 137 Filed 03/14/19 Page 1 of 1



MINUTE ENTRY
BROWN, J.
March 14, 2019
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                           CRIMINAL ACTION
VERSUS                                                             NO: 17-200 G
CIBONEY PARKER                                                     SECTION:




                                        SENTENCING
Court Reporter: Nichelle Drake
Case Manager: James Crull
Law Clerk: Alex Trabolsi
PRESENT:        Tracey Knight, Counsel for the government
                Paul Fleming, Jr., Counsel for defendant
                Catherine Hollinrake, U. S. Probation
Case called 10:33 a.m.
Defendant present and sentenced to count(s) 2 of the Indictment.
Counts dismissed on motion of the United States as to this defendant: Counts 1 and 3.
See Judgment.
The defendant was released.
Hearing completed 11:10 a.m.

 JS-10: 0:37
